DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawing
In Fig. 3, Block 306, “ARE THERE ARE AT LEAST PN REMOTE” should be changed to “ARE THERE AT LEAST PN REMOTE.”

Specification
The disclosure is objected to because of the following informalities: 
In Para. [015], Lines [4], the acronym VRFs was stated but not defined;
In Para. [016], Line [3-4], “indicated generally at "A" in FIG. 1” should be changed to “indicated generally as "A" in FIG. 1”;
In Para. [036], Line [6], “When results of the compare” should read “When results of the comparison.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bickhart et al. (US 2019/0305988 A1), hereinafter referenced as Bickhart, in view of Jacob et al. (US 2017/0195210 A1), hereinafter referenced as Jacob.

Regarding claim 1, Bickhart teaches a method comprising: at a provider edge node configured to communicate with remote provider edge nodes over an Ethernet virtual private network (Fig. 3. Para. [0070]-Bickhart discloses the EVPN network 300 with three PEs—PE1 330a, PE2 330b, and PE3 330c. PE1 330a and PE2 330b are attached to the same multihomed customer network-site A 310a and serve as multihoming PEs for this customer network-site A 310a. PE3 330c is a remote PE); 
receiving, from the remote provider edge nodes, route advertisements for a common subnet hosted on each of the remote provider edge nodes (Fig. 3. Para. [0071]-Bickhart discloses PE1 330a initially learns all local MACs (e.g., of customer devices 312a1 . . . 312aN) for devices residing in the multihomed customer network-site A 310a. PE1 330a advertises the learned MACs. Para. [0062]-Bickhart discloses one or more remote PEs receive MAC/IP Advertisement routes for these addresses from a single PE, even though multiple PEs are connected to the multihomed Ethernet segment), 
the route advertisements including remote route distinguishers that are distinct from each other, a common Internet Protocol (IP) prefix for the common subnet, and remote paths for the common subnet (Para. [0015]-Bickhart discloses route advertisements may specify one or more MAC addresses leaned by the PE devices. Fig. 2. Para. [0022]-Bickhart discloses An EVPN “instance” may have a Route Distinguisher (RD) that is unique per MAC-VRF. Para. [0029]-Bickhart discloses the IP prefix that expresses the destination for a previously advertised route can be advertised. Para. [0023]-Bickhart disclose routes (also referred to as “paths”)); 
Although, Bickhart teaches determining whether there are at least a predetermined number of the remote paths preferred over a local path for the common subnet hosted on the provider edge node based on the remote route distinguishers and a local route distinguisher for the local path (Fig. 4. Para. [0074]-Bickhart discloses determining, by PE2, whether or not a MAC-learning condition is met. Para. [0075]-Bickhart discloses in some example embodiments, the MAC leaning condition is that both (1) PE2 has received all MAC advertisements from any other PEs belonging to the EVPN and directly connected to the same multihomed site), and when there are at least the predetermined number of the remote paths preferred over the local path, suppressing sending of a route advertisement for the local path for the common subnet (Fig. 4. Para. [0074]-Bickhart discloses to a determination that the MAC-learning condition is not met, suppressing, by PE2, an A-D/EVI route advertisement (or an A-D/ESI route advertisement)), 
Bickhart fails to explicitly teach determining whether there are at least a predetermined number of the remote paths preferred over a local path for the common subnet hosted on the provider edge node based on the remote route distinguishers and a local route distinguisher for the local path; and when there are at least the predetermined number of the remote paths preferred over the local path, suppressing sending of a route advertisement for the local path for the common subnet.
However, Jacob explicitly teaches determining whether there are at least a predetermined number of the remote paths preferred over a local path for the common subnet hosted on the provider edge node based on the remote route distinguishers and a local route distinguisher for the local path (Fig. 3. Para. [0073]-Jacob discloses PE 10A determines that IRB 19A of the one or more IRBs for the EVI for VRF 22A has a gateway L3 (e.g., IP) address (or routing interface L3 address) that shares a bridge domain L3 subnet with the gateway IP address for IRB 9 of CE 8 (102)), and when there are at least the predetermined number of the remote paths preferred over the local path, suppressing sending of a route advertisement for the local path for the common subnet (Fig. 2-3. Para. [0006]-Jacob discloses in order to provide reachability for the L3 subnet while avoiding black holing at the one or more standby PE routers, the standby multi-homing PE routers suppress advertisement of the static route. Fig. 1. Para. [0006]-Jacob discloses in order to advertise reachability for the L3 subnet 7 while avoiding black holing at the one or more standby PE routers, the standby multi-homing PE 10B suppresses advertisement of the static route for L3 subnet 7).
Bickhart and Jacob are both considered to be analogous to the claimed invention because they are in the same field of communications network dealing with connectivity and routing in Ethernet Virtual Private Network. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bickhart to incorporate the teachings of Jacob for determining whether there are at least a predetermined number of the remote paths preferred over a local path for the common subnet hosted on the provider edge node based on the remote route distinguishers and a local route distinguisher for the local path; and when there are at least the predetermined number of the remote paths preferred over the local path, suppressing sending of a route advertisement for the local path for the common subnet, with a motivation to identity already known and reliable remote routes, and guarantee suppressing advertisements of static routes configured in a multihoming provider edge router that is operating in standby mode for an Ethernet VPN (EVPN). (Jacob, Para. [0006]).

Regarding claim 2, Bickhart in view of Jacob teaches the method of claim 1, Bickhart further teaches wherein the common subnet is configured with integrated routing and bridging (IRB) interfaces on the provider edge node and the remote provider edge nodes (Para. [0015]-Bickhart discloses in an EVPN, L2 address learning (also referred to as “MAC learning”) in a PE device may occur in the control plane, using a routing protocol, rather than in the data plane (as happens with traditional bridging)), 
and the route advertisements associated with the receiving and the suppressing sending include Border Gateway Protocol (BGP) Ethernet virtual private network (EVPN) type 5 route advertisements (Para. [0015]-Bickhart discloses in EVPNs, a PE may use the Border Gateway Protocol (BGP) (which is an L3 routing protocol) to advertise to other PEs media access control (MAC) address(es) learned from the local CEs to which the PE is connected).  

Regarding claim 3, Bickhart in view of Jacob teaches the method of claim 1, although Bickhart teaches further comprising, at the provider edge node: when there are not at least the predetermined number of the remote paths preferred over the local path, advertising the local path for the common subnet (Fig. 4. Para. [0074]-Bickhart discloses a determination that the MAC-learning condition is met, advertising, by PE2, an A-D/EVI route (or an A-D/ESI route) to the remote provider edge device (PE3)),
Bickhart fails to explicitly teach further comprising, at the provider edge node: when there are not at least the predetermined number of the remote paths preferred over the local path, advertising the local path for the common subnet.
However, Jacob explicitly teaches further comprising, at the provider edge node: when there are not at least the predetermined number of the remote paths preferred over the local path, advertising the local path for the common subnet (Fig. 3. Para. [0075]-Jacob discloses PE 10A therefore advertises static route 41 to remote PE 10C in route advertisement 5 (108)).
Bickhart and Jacob are both considered to be analogous to the claimed invention because they are in the same field of communications network dealing with connectivity and routing in Ethernet Virtual Private Network. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bickhart to incorporate the teachings of Jacob on further comprising, at the provider edge node: when there are not at least the predetermined number of the remote paths preferred over the local path, advertising the local path for the common subnet, with a motivation to advertise the local routes, and guarantee suppressing advertisements of static routes configured in a multihoming provider edge router that is operating in standby mode for an Ethernet VPN (EVPN). (Jacob, Para. [0006]).

Regarding claim 4, Bickhart in view of Jacob teaches the method of claim 1, Bickhart further teaches wherein the determining includes: comparing each of the remote route distinguishers to the local route distinguisher (Para. [0063]-Bickhart discloses when the PEs rely on control-plane learning on the access (e.g., using ARP), since ARP traffic will be hashed to a single link in the LAG. Para. [0015]-Bickhart discloses in EVPNs, a PE may use the Border Gateway Protocol (BGP) (which is an L3 routing protocol) to advertise to other PEs media access control (MAC) address(es) learned from the local CEs to which the PE is connected), 
and when the comparing indicates that there are at least the predetermined number of the remote route distinguishers that exceed the local route distinguisher, declaring that there are at least the predetermined number of the remote paths (Para. [0015]-Bickhart discloses a PE may use BGP route advertisement messages to announce reachability information for the EVPN).  

Regarding claim 5, Bickhart in view of Jacob teaches the method of claim 1, although Bickhart teaches determining a subset of the remote paths and the local path as top paths based on the remote route distinguishers and the local route distinguisher, wherein the top paths are fewer in number than the remote paths and the local path combined (Para. [0021]-Bickhart discloses the MAC forwarding table might be populated only with the MAC destinations of the active flows transiting a specific PE); and importing only the top paths into a routing table of the provider edge node (Para. [0021]-Bickhart discloses It is a local decision as to whether the Layer 2 forwarding table on a PE is populated with all the MAC destination addresses known to the control plane, or whether the PE implements a cache-based scheme. For instance, the MAC forwarding table might be populated only with the MAC destinations of the active flows transiting a specific PE),
Bickhart fails to explicitly teach further comprising: determining a subset of the remote paths and the local path as top paths based on the remote route distinguishers and the local route distinguisher, wherein the top paths are fewer in number than the remote paths and the local path combined; and importing only the top paths into a routing table of the provider edge node.
However, Jacob explicitly teaches further comprising: determining a subset of the remote paths and the local path as top paths based on the remote route distinguishers and the local route distinguisher, wherein the top paths are fewer in number than the remote paths and the local path combined (Para. [0082]-Jacob discloses to advertise a higher local preference when advertising a static route for an L3VPN for which the PE router is a designated forwarder. Internal BGP (IBGP) sessions use a metric called the local preference, which is carried in IBGP update packets.);
and importing only the top paths into a routing table of the provider edge node (Para. [0082 - 0085]-Jacob discloses Internal BGP (IBGP) sessions use a metric called the local preference... ...the local preference indicates the degree of preference for one route over the other routes. The route with the highest local preference value is preferred for route selection. Fig. 1 and 4. Para. [0048]-Jacob discloses the static route in a VRF 13 may be inserted into the forwarding table when the next-hop (i.e., the L3 address for IRB 9) is reachable).
Bickhart and Jacob are both considered to be analogous to the claimed invention because they are in the same field of communications network dealing with connectivity and routing in Ethernet Virtual Private Network. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bickhart to incorporate the teachings of Jacob on further comprising: determining a subset of the remote paths and the local path as top paths based on the remote route distinguishers and the local route distinguisher, wherein the top paths are fewer in number than the remote paths and the local path combined; and importing only the top paths into a routing table of the provider edge node, with a motivation to identify best routes, and guarantee suppressing advertisements of static routes configured in a multihoming provider edge router that is operating in standby mode for an Ethernet VPN (EVPN). (Jacob, Para. [0006]).

Regarding claim 6, Bickhart in view of Jacob teaches the method of claim 5, although Bickhart teaches wherein the importing includes importing respective next hop reachability information for the top paths (Fig. 1B and 6. Para. [0139]-Bickhart discloses The interface process(es) 693 uses the forwarding table(s) 696 to look up next-hop information),
Bickhart fails to explicitly teach wherein the importing includes importing respective next hop reachability information for the top paths.
However, Jacob explicitly teaches wherein the importing includes importing respective next hop reachability information for the top paths (Fig. 1 and 4. Para. [0049]-Jacob discloses route advertisement 5 may represent a Multiprotocol-BGP (MP-BGP) UPDATE message that includes a Network Layer Reachability Information (NLRI) that includes the static route. Route advertisement may specifies a route target (RT) imported by VRF 13C. VRF 13C may add the static route advertised in route advertisement 5 to its routing table.  Fig. 1 and 4. Para. [0048]-Jacob discloses the static route in a VRF 13 may be inserted into the forwarding table when the next-hop (i.e., the L3 address for IRB 9) is reachable).
Bickhart and Jacob are both considered to be analogous to the claimed invention because they are in the same field of communications network dealing with connectivity and routing in Ethernet Virtual Private Network. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bickhart to incorporate the teachings of Jacob wherein the importing includes importing respective next hop reachability information for the top paths, with a motivation to update the routing table, and guarantee suppressing advertisements of static routes configured in a multihoming provider edge router that is operating in standby mode for an Ethernet VPN (EVPN). (Jacob, Para. [0006]).

Regarding claim 7, Bickhart in view of Jacob teaches the method of claim 1, Bickhart further teaches wherein the route advertisements from the receiving each further includes a route reduction indicator configured to trigger the determining and the suppressing (Para. [0063]-Bickhart discloses a remote PE that receives a MAC/IP Advertisement route with a non-reserved ESI... ...with the “Single-Active” bit in the flags of the ESI Label extended community set to 0. Fig. 1A and 6. Para. [0040]-Bickhart discloses an UPDATE message 100 can list multiple routes that are to be withdrawn from service. Each such route is identified by its destination (expressed as an IP prefix), which unambiguously identifies the route in the context of the BGP speaker—BGP speaker connection to which it has been previously advertised. Para. [0040]-Bickhart discloses a multihomed site, each Ethernet segment (ES) is identified by a unique non-zero identifier called an Ethernet Segment Identifier (ESI)... ...the operator must configure a network-wide unique ESI for that Ethernet segment if auto-discovery of Ethernet segments and Designated Forwarder (DF) election is to be enabled), 
and the method further comprises, at the provider edge node: triggering the determining and the suppressing based on the route reduction indicator in each of the route advertisements (Fig. 3. Para. [0074]-Bickhart discloses controlling advertisements of an auto-discovery per EVPN instance (A-D/EVI) route (or an auto-discovery per Ethernet segment identifier (A-D/ESI) route) to a remote provider edge device (PE3), belonging to the EVPN but not directly connected with the CE. Such advertisements may be controlled by: (a) determining, by PE2, whether or not a MAC-learning condition is met; and (b) responsive to a determination that the MAC-learning condition is met, advertising, by PE2, an A-D/EVI route (or an A-D/ESI route) to the remote provider edge device (PE3), and otherwise, responsive to a determination that the MAC-learning condition is not met, suppressing, by PE2, an A-D/EVI route advertisement (or an A-D/ESI route advertisement)).  

Regarding claim 8, Bickhart in view of Jacob teaches the method of claim 7, although Bickhart teaches wherein the route advertisements include Border Gateway Protocol (BGP) Ethernet virtual private network (EVPN) type 5 route advertisements that each include the route reduction indicator as an extended community (Para. [0015]-Bickhart discloses in EVPNs, a PE may use the Border Gateway Protocol (BGP) (which is an L3 routing protocol) to advertise to other PEs media access control (MAC) address(es) learned from the local CEs to which the PE is connected. Specifically, a PE may use BGP route advertisement messages to announce reachability information for the EVPN),
Bickhart fails to explicitly teach wherein the route advertisements include Border Gateway Protocol (BGP) Ethernet virtual private network (EVPN) type 5 route advertisements that each include the route reduction indicator as an extended community.
However, Jacob explicitly teaches wherein the route advertisements include Border Gateway Protocol (BGP) Ethernet virtual private network (EVPN) type 5 route advertisements that each include the route reduction indicator as an extended community (Fig. 4. Para. [0030]-Jacob discloses the EVPN NLRI is typically carried in BGP using BGP Multiprotocol Extensions. An Ethernet Segment route advertised by each PE router lOA-lOC using BGP includes a Route Distinguisher and Ethernet Segment Identifier).
Bickhart and Jacob are both considered to be analogous to the claimed invention because they are in the same field of communications network dealing with connectivity and routing in Ethernet Virtual Private Network. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bickhart to incorporate the teachings of Jacob wherein the route advertisements include Border Gateway Protocol (BGP) Ethernet virtual private network (EVPN) type 5 route advertisements that each include the route reduction indicator as an extended community, with a motivation to include BGP, and guarantee suppressing advertisements of static routes configured in a multihoming provider edge router that is operating in standby mode for an Ethernet VPN (EVPN). (Jacob, Para. [0006]).

Regarding claim 9, Bickhart in view of Jacob teaches the method of claim 1, although Bickhart teaches further comprising, at the provider edge node: determining whether the local path for the common subnet is hosted on the provider edge node (Fig. 3. Para. [0071]-Bickhart discloses PE1 330a initially learns all local MACs (e.g., of customer devices 312a1 . . . 312aN) for devices residing in the multihomed customer network-site A 310a. Para. [0015]-Bickhart discloses that in EVPNs, a PE may use the Border Gateway Protocol (BGP) (which is an L3 routing protocol) to advertise to other PEs media access control (MAC) address(es) learned from the local CEs to which the PE is connected); and when the local path for the common subnet is hosted on the provider edge node, performing the determining and the suppressing (Fig. 4. Para. [0074]-Bickhart discloses to a determination that the MAC-learning condition is not met, suppressing, by PE2, an A-D/EVI route advertisement (or an A-D/ESI route advertisement)),
Bickhart fails to explicitly teach further comprising, at the provider edge node: determining whether the local path for the common subnet is hosted on the provider edge node; and when the local path for the common subnet is hosted on the provider edge node, performing the determining and the suppressing.
However, Jacob explicitly teaches further comprising, at the provider edge node: determining whether the local path for the common subnet is hosted on the provider edge node (Para. [0007]-Jacob discloses PE router of the multihoming PE routers determines whether to advertise the static route based on a success or failure of an L2 address request such as an Address Resolution Protocol (ARP) request or Neighbor Discovery Protocol (NDP) neighbor solicitation);
and when the local path for the common subnet is hosted on the provider edge node, performing the determining and the suppressing (Para. [0007]-Jacob discloses if the PE router receives a reply responsive to such a request, then the CE device is reachable by the PE router via the Ethernet segment and the PE router advertises the static route to the remote PE routers also configured to provide the EVPN. If, however, a reply is not received, this indicates the PE router is a standby or non-designated forwarder for the EVPN, and the PE router therefore suppresses advertisement of the static route).
Bickhart and Jacob are both considered to be analogous to the claimed invention because they are in the same field of communications network dealing with connectivity and routing in Ethernet Virtual Private Network. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bickhart to incorporate the teachings of Jacob on further comprising, at the provider edge node: determining whether the local path for the common subnet is hosted on the provider edge node; and when the local path for the common subnet is hosted on the provider edge node, performing the determining and the suppressing, with a motivation to examine the local routes on the subnet, and guarantee suppressing advertisements of static routes configured in a multihoming provider edge router that is operating in standby mode for an Ethernet VPN (EVPN). (Jacob, Para. [0006]).

Regarding claim 10, Bickhart in view of Jacob teaches the method of claim 9, although Bickhart teaches further comprising, at the provider edge node: when the local path for the common subnet is not hosted on the provider edge node: not performing the determining and the suppressing (Fig. 3. Para. [0072]-Bickhart discloses PE2 330b might be unable to forward known unicast traffic for a given MAC to the multihomed customer network-site A 310a until it has installed a MAC route in its local MAC table. Para. [0072]-Bickhart discloses in some other such embodiments, the MAC-learning condition is that a predetermined time (which has been selected to be sufficient for local MAC address learning) has elapsed since a link to the multihomed site has come up); 
determining a subset of the remote paths as top paths based on the remote route distinguishers, where the top paths are fewer in number than a total number of the remote paths (Fig. 3. Para. [0072]-Bickhart discloses a local MAC route would be learned by PE2 330b… ...though control plane learning of MACs reachable via the multihomed customer network-site A 310a advertised by PE1 330a); 
and importing only the top paths into a routing table of the provider edge node (Para. [0021]-Bickhart discloses It is a local decision as to whether the Layer 2 forwarding table on a PE is populated with all the MAC destination addresses known to the control plane, or whether the PE implements a cache-based scheme. For instance, the MAC forwarding table might be populated only with the MAC destinations of the active flows transiting a specific PE).
Bickhart fails to explicitly teach and importing only the top paths into a routing table of the provider edge node.
However, Jacob explicitly teaches and importing only the top paths into a routing table of the provider edge node (Para. [0082 - 0085]-Jacob discloses Internal BGP (IBGP) sessions use a metric called the local preference... ...the local preference indicates the degree of preference for one route over the other routes. The route with the highest local preference value is preferred for route selection. Fig. 1 and 4. Para. [0048]-Jacob discloses the static route in a VRF 13 may be inserted into the forwarding table when the next-hop (i.e., the L3 address for IRB 9) is reachable).
Bickhart and Jacob are both considered to be analogous to the claimed invention because they are in the same field of communications network dealing with connectivity and routing in Ethernet Virtual Private Network. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bickhart to incorporate the teachings of Jacob on importing only the top paths into a routing table of the provider edge node, with a motivation to update the routing table, and guarantee suppressing advertisements of static routes configured in a multihoming provider edge router that is operating in standby mode for an Ethernet VPN (EVPN). (Jacob, Para. [0006]).

Regarding claim 11, Bickhart teaches an apparatus comprising: multiple network input/output interfaces; and a processor of a provider edge node configured to communicate with remote provider edge nodes over an Ethernet virtual private network (Fig. 3 and 10. Para. [0088]-Bickhart discloses methods, apparatus, message formats, and/or data structures for controlling advertisements of an auto-discovery per EVPN instance (A-D/EVI) route (or an auto-discovery per Ethernet segment identifier (A-D/ESI) route) to a remote provider edge device (PE3), belonging to the EVPN. Fig. 1. Para. [00152]-Bickhart discloses The exemplary machine 1000 includes one or more processors 1010, one or more input/output interface units 1030); 
the processor coupled to the multiple network input/output interfaces and configured to perform: receiving, from the remote provider edge nodes, route advertisements for a common subnet hosted on each of the remote provider edge nodes (Fig. 3. Para. [0071]-Bickhart discloses PE1 330a initially learns all local MACs (e.g., of customer devices 312a1 . . . 312aN) for devices residing in the multihomed customer network-site A 310a. PE1 330a advertises the learned MACs. Para. [0062]-Bickhart discloses one or more remote PEs receive MAC/IP Advertisement routes for these addresses from a single PE, even though multiple PEs are connected to the multihomed Ethernet segment), 
the route advertisements including remote route distinguishers that are distinct from each other, a common Internet Protocol (IP) prefix for the common subnet, and remote paths for the common subnet (Para. [0015]-Bickhart discloses route advertisements may specify one or more MAC aadresses leanerd by the PE devices. Fig. 2. Para. [0022]-Bickhart discloses An EVPN “instance” may have a Route Distinguisher (RD) that is unique per MAC-VRF. Para. [0029]-Bickhart discloses the IP prefix that expresses the destination for a previously advertised route can be advertised. Para. [0023]-Bickhart disclose routes (also referred to as “paths”)); 
Although, Bickhart teaches determining whether there are at least a predetermined number of the remote paths preferred over a local path for the common subnet hosted on the provider edge node based on the remote route distinguishers and a local route distinguisher for the local path (Fig. 4. Para. [0074]-Bickhart discloses determining, by PE2, whether or not a MAC-learning condition is met. Para. [0075]-Bickhart discloses in some example embodiments, the MAC leaning condition is that both (1) PE2 has received all MAC advertisements from any other PEs belonging to the EVPN and directly connected to the same multihomed site), and when there are at least the predetermined number of the remote paths preferred over the local path, suppressing sending of a route advertisement for the local path for the common subnet (Fig. 4. Para. [0074]-Bickhart discloses to a determination that the MAC-learning condition is not met, suppressing, by PE2, an A-D/EVI route advertisement (or an A-D/ESI route advertisement)), 
Bickhart fails to explicitly teach determining whether there are at least a predetermined number of the remote paths preferred over a local path for the common subnet hosted on the provider edge node based on the remote route distinguishers and a local route distinguisher for the local path; and when there are at least the predetermined number of the remote paths preferred over the local path, suppressing sending of a route advertisement for the local path for the common subnet.
However, Jacob explicitly teaches determining whether there are at least a predetermined number of the remote paths preferred over a local path for the common subnet hosted on the provider edge node based on the remote route distinguishers and a local route distinguisher for the local path (Fig. 3. Para. [0073]-Jacob discloses PE 10A determines that IRB 19A of the one or more IRBs for the EVI for VRF 22A has a gateway L3 (e.g., IP) address (or routing interface L3 address) that shares a bridge domain L3 subnet with the gateway IP address for IRB 9 of CE 8 (102)), and when there are at least the predetermined number of the remote paths preferred over the local path, suppressing sending of a route advertisement for the local path for the common subnet (Fig. 2-3. Para. [0006]-Jacob discloses in order to provide reachability for the L3 subnet while avoiding black holing at the one or more standby PE routers, the standby multi-homing PE routers suppress advertisement of the static route. Fig. 1. Para. [0006]-Jacob discloses in order to advertise reachability for the L3 subnet 7 while avoiding black holing at the one or more standby PE routers, the standby multi-homing PE 10B suppresses advertisement of the static route for L3 subnet 7).
Bickhart and Jacob are both considered to be analogous to the claimed invention because they are in the same field of communications network dealing with connectivity and routing in Ethernet Virtual Private Network. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bickhart to incorporate the teachings of Jacob for determining whether there are at least a predetermined number of the remote paths preferred over a local path for the common subnet hosted on the provider edge node based on the remote route distinguishers and a local route distinguisher for the local path; and when there are at least the predetermined number of the remote paths preferred over the local path, suppressing sending of a route advertisement for the local path for the common subnet, with a motivation to identity already known and reliable remote routes, and guarantee suppressing advertisements of static routes configured in a multihoming provider edge router that is operating in standby mode for an Ethernet VPN (EVPN). (Jacob, Para. [0006]).

Regarding claim 12, Bickhart in view of Jacob teaches the apparatus of claim 11, Bickhart further teaches wherein the common subnet is configured with integrated routing and bridging (IRB) interfaces on the provider edge node and the remote provider edge nodes (Para. [0015]-Bickhart discloses in an EVPN, L2 address learning (also referred to as “MAC learning”) in a PE device may occur in the control plane, using a routing protocol, rather than in the data plane (as happens with traditional bridging)), 
and the route advertisements associated with the receiving and the suppressing sending include Border Gateway Protocol (BGP) Ethernet virtual private network (EVPN) type 5 route advertisements (Para. [0015]-Bickhart discloses in EVPNs, a PE may use the Border Gateway Protocol (BGP) (which is an L3 routing protocol) to advertise to other PEs media access control (MAC) address(es) learned from the local CEs to which the PE is connected).  

Regarding claim 13, Bickhart in view of Jacob teaches the apparatus of claim 11, although Bickhart teaches wherein the processor is further configured to perform: when there are not at least the predetermined number of the remote paths preferred over the local path, advertising the local path for the common subnet (Fig. 4. Para. [0074]-Bickhart discloses a determination that the MAC-learning condition is met, advertising, by PE2, an A-D/EVI route (or an A-D/ESI route) to the remote provider edge device (PE3)),
Bickhart fails to explicitly teach wherein the processor is further configured to perform: when there are not at least the predetermined number of the remote paths preferred over the local path, advertising the local path for the common subnet.
However, Jacob explicitly teaches wherein the processor is further configured to perform: when there are not at least the predetermined number of the remote paths preferred over the local path, advertising the local path for the common subnet (Fig. 3. Para. [0075]-Jacob discloses PE 10A therefore advertises static route 41 to remote PE 10C in route advertisement 5 (108)).
Bickhart and Jacob are both considered to be analogous to the claimed invention because they are in the same field of communications network dealing with connectivity and routing in Ethernet Virtual Private Network. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bickhart to incorporate the teachings of Jacob on wherein the processor is further configured to perform: when there are not at least the predetermined number of the remote paths preferred over the local path, advertising the local path for the common subnet, with a motivation to advertise the local routes, and guarantee suppressing advertisements of static routes configured in a multihoming provider edge router that is operating in standby mode for an Ethernet VPN (EVPN). (Jacob, Para. [0006]).

Regarding claim 14, Bickhart in view of Jacob teaches the apparatus of claim 11, Bickhart further teaches wherein the processor is configured to perform the determining by: comparing each of the remote route distinguishers to the local route distinguisher (Para. [0063]-Bickhart discloses when the PEs rely on control-plane learning on the access (e.g., using ARP), since ARP traffic will be hashed to a single link in the LAG. Para. [0015]-Bickhart discloses in EVPNs, a PE may use the Border Gateway Protocol (BGP) (which is an L3 routing protocol) to advertise to other PEs media access control (MAC) address(es) learned from the local CEs to which the PE is connected), 
and when the comparing indicates that there are at least the predetermined number of the remote route distinguishers that exceed the local route distinguisher, declaring that there are at least the predetermined number of the remote paths (Para. [0015]-Bickhart discloses a PE may use BGP route advertisement messages to announce reachability information for the EVPN).  

Regarding claim 15, Bickhart in view of Jacob teaches the apparatus of claim 11, although Bickhart teaches wherein the processor is further configured to perform: determining a subset of the remote paths and the local path as top paths based on the remote route distinguishers and the local route distinguisher, wherein the top paths are fewer in number than the remote paths and the local path combined (Para. [0021]-Bickhart discloses the MAC forwarding table might be populated only with the MAC destinations of the active flows transiting a specific PE); and importing only the top paths into a routing table of the provider edge node (Para. [0021]-Bickhart discloses It is a local decision as to whether the Layer 2 forwarding table on a PE is populated with all the MAC destination addresses known to the control plane, or whether the PE implements a cache-based scheme. For instance, the MAC forwarding table might be populated only with the MAC destinations of the active flows transiting a specific PE),
Bickhart fails to explicitly teach wherein the processor is further configured to perform: determining a subset of the remote paths and the local path as top paths based on the remote route distinguishers and the local route distinguisher, wherein the top paths are fewer in number than the remote paths and the local path combined; and importing only the top paths into a routing table of the provider edge node.
However, Jacob explicitly teaches wherein the processor is further configured to perform: determining a subset of the remote paths and the local path as top paths based on the remote route distinguishers and the local route distinguisher, wherein the top paths are fewer in number than the remote paths and the local path combined (Para. [0082]-Jacob discloses to advertise a higher local preference when advertising a static route for an L3VPN for which the PE router is a designated forwarder. Internal BGP (IBGP) sessions use a metric called the local preference, which is carried in IBGP update packets.);
and importing only the top paths into a routing table of the provider edge node (Para. [0082 - 0085]-Jacob discloses Internal BGP (IBGP) sessions use a metric called the local preference... ...the local preference indicates the degree of preference for one route over the other routes. The route with the highest local preference value is preferred for route selection. Fig. 1 and 4. Para. [0048]-Jacob discloses the static route in a VRF 13 may be inserted into the forwarding table when the next-hop (i.e., the L3 address for IRB 9) is reachable).
Bickhart and Jacob are both considered to be analogous to the claimed invention because they are in the same field of communications network dealing with connectivity and routing in Ethernet Virtual Private Network. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bickhart to incorporate the teachings of Jacob on wherein the processor is further configured to perform: determining a subset of the remote paths and the local path as top paths based on the remote route distinguishers and the local route distinguisher, wherein the top paths are fewer in number than the remote paths and the local path combined; and importing only the top paths into a routing table of the provider edge node, with a motivation to identify best routes, and guarantee suppressing advertisements of static routes configured in a multihoming provider edge router that is operating in standby mode for an Ethernet VPN (EVPN). (Jacob, Para. [0006]).

Regarding claim 16, Bickhart in view of Jacob teaches the apparatus of claim 1, Bickhart further teaches wherein the route advertisements from the receiving each further includes a route reduction indicator configured to trigger the processor to perform the determining and the suppressing (Para. [0063]-Bickhart discloses a remote PE that receives a MAC/IP Advertisement route with a non-reserved ESI... ...with the “Single-Active” bit in the flags of the ESI Label extended community set to 0. Fig. 1A and 6. Para. [0040]-Bickhart discloses an UPDATE message 100 can list multiple routes that are to be withdrawn from service. Each such route is identified by its destination (expressed as an IP prefix), which unambiguously identifies the route in the context of the BGP speaker—BGP speaker connection to which it has been previously advertised. Para. [0040]-Bickhart discloses a multihomed site, each Ethernet segment (ES) is identified by a unique non-zero identifier called an Ethernet Segment Identifier (ESI)... ...the operator must configure a network-wide unique ESI for that Ethernet segment if auto-discovery of Ethernet segments and Designated Forwarder (DF) election is to be enabled), 
and the processor is further configured to perform: triggering the determining and the suppressing based on the route reduction indicator in each of the route advertisements (Fig. 3. Para. [0074]-Bickhart discloses controlling advertisements of an auto-discovery per EVPN instance (A-D/EVI) route (or an auto-discovery per Ethernet segment identifier (A-D/ESI) route) to a remote provider edge device (PE3), belonging to the EVPN but not directly connected with the CE. Such advertisements may be controlled by: (a) determining, by PE2, whether or not a MAC-learning condition is met; and (b) responsive to a determination that the MAC-learning condition is met, advertising, by PE2, an A-D/EVI route (or an A-D/ESI route) to the remote provider edge device (PE3), and otherwise, responsive to a determination that the MAC-learning condition is not met, suppressing, by PE2, an A-D/EVI route advertisement (or an A-D/ESI route advertisement)).  

Regarding claim 17, Bickhart in view of Jacob teaches the apparatus of claim 16, although Bickhart teaches wherein the route advertisements include Border Gateway Protocol (BGP) Ethernet virtual private network (EVPN) type 5 route advertisements that each include the route reduction indicator as an extended community (Para. [0015]-Bickhart discloses in EVPNs, a PE may use the Border Gateway Protocol (BGP) (which is an L3 routing protocol) to advertise to other PEs media access control (MAC) address(es) learned from the local CEs to which the PE is connected. Specifically, a PE may use BGP route advertisement messages to announce reachability information for the EVPN),
Bickhart fails to explicitly teach wherein the route advertisements include Border Gateway Protocol (BGP) Ethernet virtual private network (EVPN) type 5 route advertisements that each include the route reduction indicator as an extended community.
However, Jacob explicitly teaches wherein the route advertisements include Border Gateway Protocol (BGP) Ethernet virtual private network (EVPN) type 5 route advertisements that each include the route reduction indicator as an extended community (Fig. 4. Para. [0030]-Jacob discloses the EVPN NLRI is typically carried in BGP using BGP Multiprotocol Extensions. An Ethernet Segment route advertised by each PE router lOA-lOC using BGP includes a Route Distinguisher and Ethernet Segment Identifier).
Bickhart and Jacob are both considered to be analogous to the claimed invention because they are in the same field of communications network dealing with connectivity and routing in Ethernet Virtual Private Network. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bickhart to incorporate the teachings of Jacob on wherein the route advertisements include Border Gateway Protocol (BGP) Ethernet virtual private network (EVPN) type 5 route advertisements that each include the route reduction indicator as an extended community, with a motivation to advertise the include BGP, and guarantee suppressing advertisements of static routes configured in a multihoming provider edge router that is operating in standby mode for an Ethernet VPN (EVPN). (Jacob, Para. [0006]).

Regarding claim 18, Bickhart teaches a non-transitory computer readable medium encoded with instructions that, when executed by a processor of a provider edge node configured to communicate with remote provider edge nodes over an Ethernet virtual private network (Para. [00154]-Bickhart discloses the machine-readable medium may be non-transitory and may include, but is not limited to, flash memory, optical disks, CD-ROMs, DVD ROMs, RAMs, EPROMs, EEPROMs, magnetic or optical cards or any other type of machine-readable media suitable for storing electronic instructions); 
cause the processor to perform: receiving, from the remote provider edge nodes, route advertisements for a common subnet hosted on each of the remote provider edge nodes (Fig. 3. Para. [0071]-Bickhart discloses PE1 330a initially learns all local MACs (e.g., of customer devices 312a1 . . . 312aN) for devices residing in the multihomed customer network-site A 310a. PE1 330a advertises the learned MACs. Para. [0062]-Bickhart discloses one or more remote PEs receive MAC/IP Advertisement routes for these addresses from a single PE, even though multiple PEs are connected to the multihomed Ethernet segment), 
the route advertisements including remote route distinguishers that are distinct from each other, a common Internet Protocol (IP) prefix for the common subnet, and remote paths for the common subnet (Para. [0015]-Bickhart discloses route advertisements may specify one or more MAC aadresses leanerd by the PE devices. Fig. 2. Para. [0022]-Bickhart discloses An EVPN “instance” may have a Route Distinguisher (RD) that is unique per MAC-VRF. Para. [0029]-Bickhart discloses the IP prefix that expresses the destination for a previously advertised route can be advertised. Para. [0023]-Bickhart disclose routes (also referred to as “paths”)); 
Although, Bickhart teaches determining whether there are at least a predetermined number of the remote paths preferred over a local path for the common subnet hosted on the provider edge node based on the remote route distinguishers and a local route distinguisher for the local path (Fig. 4. Para. [0074]-Bickhart discloses determining, by PE2, whether or not a MAC-learning condition is met. Para. [0075]-Bickhart discloses in some example embodiments, the MAC leaning condition is that both (1) PE2 has received all MAC advertisements from any other PEs belonging to the EVPN and directly connected to the same multihomed site), and when there are at least the predetermined number of the remote paths preferred over the local path, suppressing sending of a route advertisement for the local path for the common subnet (Fig. 4. Para. [0074]-Bickhart discloses to a determination that the MAC-learning condition is not met, suppressing, by PE2, an A-D/EVI route advertisement (or an A-D/ESI route advertisement)), 
Bickhart fails to explicitly teach determining whether there are at least a predetermined number of the remote paths preferred over a local path for the common subnet hosted on the provider edge node based on the remote route distinguishers and a local route distinguisher for the local path; and when there are at least the predetermined number of the remote paths preferred over the local path, suppressing sending of a route advertisement for the local path for the common subnet.
However, Jacob explicitly teaches determining whether there are at least a predetermined number of the remote paths preferred over a local path for the common subnet hosted on the provider edge node based on the remote route distinguishers and a local route distinguisher for the local path (Fig. 3. Para. [0073]-Jacob discloses PE 10A determines that IRB 19A of the one or more IRBs for the EVI for VRF 22A has a gateway L3 (e.g., IP) address (or routing interface L3 address) that shares a bridge domain L3 subnet with the gateway IP address for IRB 9 of CE 8 (102)), and when there are at least the predetermined number of the remote paths preferred over the local path, suppressing sending of a route advertisement for the local path for the common subnet (Fig. 2-3. Para. [0006]-Jacob discloses in order to provide reachability for the L3 subnet while avoiding black holing at the one or more standby PE routers, the standby multi-homing PE routers suppress advertisement of the static route. Fig. 1. Para. [0006]-Jacob discloses in order to advertise reachability for the L3 subnet 7 while avoiding black holing at the one or more standby PE routers, the standby multi-homing PE 10B suppresses advertisement of the static route for L3 subnet 7).
Bickhart and Jacob are both considered to be analogous to the claimed invention because they are in the same field of communications network dealing with connectivity and routing in Ethernet Virtual Private Network. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bickhart to incorporate the teachings of Jacob for determining whether there are at least a predetermined number of the remote paths preferred over a local path for the common subnet hosted on the provider edge node based on the remote route distinguishers and a local route distinguisher for the local path; and when there are at least the predetermined number of the remote paths preferred over the local path, suppressing sending of a route advertisement for the local path for the common subnet, with a motivation to identity already known and reliable remote routes, and guarantee suppressing advertisements of static routes configured in a multihoming provider edge router that is operating in standby mode for an Ethernet VPN (EVPN). (Jacob, Para. [0006]).

Regarding claim 19, Bickhart in view of Jacob teaches the non-transitory computer readable medium of claim 18, Bickhart further teaches wherein the common subnet is configured with integrated routing and bridging (RB) interfaces on the provider edge node and the remote provider edge nodes (Para. [0015]-Bickhart discloses in an EVPN, L2 address learning (also referred to as “MAC learning”) in a PE device may occur in the control plane, using a routing protocol, rather than in the data plane (as happens with traditional bridging)), 
and the route advertisements associated with the receiving and the suppressing sending include Border Gateway Protocol (BGP) Ethernet virtual private network (EVPN) type 5 route advertisements (Para. [0015]-Bickhart discloses in EVPNs, a PE may use the Border Gateway Protocol (BGP) (which is an L3 routing protocol) to advertise to other PEs media access control (MAC) address(es) learned from the local CEs to which the PE is connected).  

Regarding claim 20, Bickhart in view of Jacob teaches the non-transitory computer readable medium of claim 18, although Bickhart teaches further comprising instructions to cause the processor to perform: determining a subset of the remote paths and the local path as top paths based on the remote route distinguishers and the local route distinguisher, wherein the top paths are fewer in number than the remote paths and the local path combined (Para. [0021]-Bickhart discloses the MAC forwarding table might be populated only with the MAC destinations of the active flows transiting a specific PE); and importing only the top paths into a routing table of the provider edge node (Para. [0021]-Bickhart discloses It is a local decision as to whether the Layer 2 forwarding table on a PE is populated with all the MAC destination addresses known to the control plane, or whether the PE implements a cache-based scheme. For instance, the MAC forwarding table might be populated only with the MAC destinations of the active flows transiting a specific PE),
Bickhart fails to explicitly teach further comprising instructions to cause the processor to perform: determining a subset of the remote paths and the local path as top paths based on the remote route distinguishers and the local route distinguisher, wherein the top paths are fewer in number than the remote paths and the local path combined; and importing only the top paths into a routing table of the provider edge node.
However, Jacob explicitly teaches further comprising instructions to cause the processor to perform: determining a subset of the remote paths and the local path as top paths based on the remote route distinguishers and the local route distinguisher, wherein the top paths are fewer in number than the remote paths and the local path combined (Para. [0082]-Jacob discloses to advertise a higher local preference when advertising a static route for an L3VPN for which the PE router is a designated forwarder. Internal BGP (IBGP) sessions use a metric called the local preference, which is carried in IBGP update packets.);
and importing only the top paths into a routing table of the provider edge node (Para. [0082 - 0085]-Jacob discloses Internal BGP (IBGP) sessions use a metric called the local preference... ...the local preference indicates the degree of preference for one route over the other routes. The route with the highest local preference value is preferred for route selection. Fig. 1 and 4. Para. [0048]-Jacob discloses the static route in a VRF 13 may be inserted into the forwarding table when the next-hop (i.e., the L3 address for IRB 9) is reachable).
Bickhart and Jacob are both considered to be analogous to the claimed invention because they are in the same field of communications network dealing with connectivity and routing in Ethernet Virtual Private Network. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bickhart to incorporate the teachings of Jacob on further comprising instructions to cause the processor to perform: determining a subset of the remote paths and the local path as top paths based on the remote route distinguishers and the local route distinguisher, wherein the top paths are fewer in number than the remote paths and the local path combined; and importing only the top paths into a routing table of the provider edge node, with a motivation to identify best routes, and guarantee suppressing advertisements of static routes configured in a multihoming provider edge router that is operating in standby mode for an Ethernet VPN (EVPN). (Jacob, Para. [0006]).


Conclusion

Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
(a)	Lin et al.  (US 2016/0134528 A1)- Techniques are described for signaling aliasing capability between routers in a multi-tenant data center that uses VPNs, such as Ethernet VPNs. In the multi-tenant data center, two or more PE routers may be connected to a CE router by a multi-homed L2 segment in an all-active mode. Aliasing refers to the ability of a PE router to signal that it can reach a given multi-homed L2 segment even when the PE router has learned no MAC addresses over that multi-homed L2 segment. The PE routers on the multi-homed L2 segment advertise aliasing capability using a route advertisement on a per-L2 segment basis. When the multi-tenant data center uses global VPN identifiers, no additional information is needed by a remote PE to build an ECMP next hop to the PE routers that support aliasing, and transmission of a route advertisement on a per-VPN basis may be suppressed...... ...... Fig. 1-5. Abstract.
(b)	Mao et al. (US 8141156 B1)- Method and apparatus for mitigating routing misbehavior in a network is described. In one example, routing protocol traffic is received from a remote router destined for a local router. The routing protocol traffic is parsed to identify a subset of traffic. The subset of traffic is normalized to identify and correct misconfigured routing updates. The routing protocol traffic is provided to the local router. In one embodiment, the subset of traffic is normalized by at least one of detecting and correcting routing protocol semantics, detecting and correcting violations in routing policies, detecting and correcting routing anomalies, or mitigating routing instability............... Fig. 1-5. Abstract.
(c)	Raj et al. (US 2020/0259733 A1)- Examples disclosed herein relate to management of default route advertisement by an Area Border Router in an OSPF network. In an example, an ABR in an OSPF network may determine whether a pre-condition for the ABR to advertise a default route to a stub area is met. In response to a determination that the pre-condition for the ABR to advertise the default route to the stub area is met, the ABR may advertise the default route to an adjacent router in the stub area................ Fig. 1-2. Abstract.
(d)	Singh et al. (US 2016/0191374 A1)- Techniques are described for providing fast convergence in the event of a link failure in an all-active multi-homed Ethernet virtual private network. A provide edge (PE) network device may pre-configure an interface next hop and secondary next hops. The secondary next hops may be logical links to other PE network devices in the same Ethernet segment. In the event of a link failure in the interface next hop between the PE network device and a customer edge (CE) network device, the PE network device may be configured to forward data traffic to the CE network device using the secondary next hops. In the event of a link failure between the PE network device and a core network, the PE network device may be configured to send an out-of-service message to the CE network device that instructs the CE network device to stop sending traffic to the PE network device................. Fig. 1-4. Abstract.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLADIRAN GIDEON OLALEYE whose telephone number is (571)272-5377. The examiner can normally be reached Monday - Friday: 07:30am - 05:30pm to.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR MEHRMANESH can be reached on 5712703351. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OO/
Examiner, Art Unit 4163

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472